Citation Nr: 0616575	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for status post colon 
cancer, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, to include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), 
(d).  Assistance shall also be provided to help the veteran 
obtain records in the custody of a federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  To satisfy this second 
requirement, VA must make as many requests as necessary to 
obtain federal records and may only discontinue its efforts 
if it concludes the records sought do not exist or that 
further efforts would be futile.  Id.  If unable to obtain 
the relevant records, VA must notify the claimant (1) of 
which records it did not obtain, (2) of its efforts to obtain 
the records, (3) that VA may decide the claim based on the 
evidence of record, and (4) that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  

In particular, VA adjudicators are deemed to have 
constructive knowledge of documents generated by VA 
facilities, whether or not these documents are contained in 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Failure to consider records that are in VA's possession at 
the time of a decision, although not actually in the record 
before the RO, may constitute clear and unmistakable error if 
such failure affects the outcome of the claim. See id.; 
VAOPGCPREC 12-95.  

In an August 2002 statement, the veteran identified and 
requested VA assistance in obtaining treatment records from 
the VA Medical Center (VAMC) in Charleston, South Carolina.  
He specifically mentioned having had a colonoscopy in March 
2002 and surgery in May 2002.  Records from the period of May 
2002 to February 2003 were obtained from the Charleston VAMC.  
These records document the May 2002 surgery to remove 
cancerous polyps from the colon, but they only make reference 
to the March 2002 colonoscopy.  The colonoscopy reports 
themselves are not contained in the claims file and are not 
mentioned in the RO's Rating Decisions of October 2002 and 
March 2003 or in its August 2003 Statement of the Case.  
Because these medical records could be relevant to 
determining whether there is a link between the veteran's 
colon cancer and his Agent Orange exposure, this case should 
be remanded for further development.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date of such a benefit.  Therefore, the claim must be 
remanded to provide proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the appellant's claim for 
entitlement to service connection for 
status post colon cancer.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In this 
regard, the appellant should be provided a 
notice letter and specifically told of the 
information or evidence not of record that 
is necessary to substantiate his claim, 
the information and evidence he is 
expected to submit, and the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a).  The appellant should 
also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159.

The veteran must also be sent a corrective 
notice letter under the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

2.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for the disability at issue that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining all relevant medical evidence 
that is not already of record to include 
all treatment records from the March 2002 
colonoscopy at the VAMC in Charleston, 
South Carolina and any other records from 
this facility.  The RO should notify the 
veteran of any records that cannot be 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken in compliance with 38 C.F.R. 
§ 3.159(e)(1).  

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



